                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 QUINTIN J. MAYWEATHER-BROWN,

                      Plaintiff,

                     v.                          CAUSE NO.: 3:14-CV-2089-JD-MGG

 STEFFANY BIGLER, et al.,

                     Defendants.

                                   OPINION AND ORDER

      Quintin J. Mayweather-Brown, a prisoner without a lawyer, was granted leave to

proceed against Steffany Bigler, John Perry, and Gary Yoder for failing to provide him

with constitutionally adequate conditions of confinement, including adequate clothing,

bedding, and heat while housed at the Elkhart County Jail (“Elkhart Jail”) in violation of

the Fourteenth Amendment. (ECF 32, 143.) He was also granted leave to proceed

against Bigler, Perry, Yoder, Dr. Josh Mathew, and Robin Yohn for failing to provide

him with constitutionally adequate medical care while housed at the Elkhart Jail in

violation of the Fourteenth Amendment. (Id.) On October 1, 2019, the court issued an

Amended Opinion and Order (ECF 299) denying Mayweather-Brown’s motion for

summary judgment on the issue of whether he received constitutionally adequate

medical care while he was housed at the Elkhart Jail in violation of the Fourteenth

Amendment and granting the Defendants’ motions on the same issue. The court further

denied the parties’ motions for summary judgment on the conditions of confinement

issue with leave to refile their motions utilizing the “objective unreasonableness”
standard for Fourteenth Amendment claims pertaining to conditions of confinement

issues as articulated in Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019).

       On October 31, 2019, Defendants Mathew, Yohn, and Yoder filed their motion for

summary judgment, as it relates to Yoder, on the conditions of confinement issue. 1 (ECF

306.) About a month later, on November 27, 2019, Defendants Bigler and Perry filed a

motion for summary judgment on the same issue. (ECF 314.) The parties’ motions for

summary judgment were accompanied by notices informing Mayweather-Brown of the

motions as required by N.D. Ind. L.R. 56-1(f). (ECF 308, 318.) Next, on December 12,

2019, Mayweather-Brown filed a summary judgment motion on the conditions of

confinement issue, but he later withdrew that motion along with his related filings.

(ECF 324, 356.) On February 24, 2020, Mayweather-Brown filed a response to the

Defendants’ motions for summary judgment. (ECF 352.) On March 12, 2020, Defendants

Mathews, Yohn, and Yoder filed a reply. (ECF 357.) Several weeks later, on March 23,

2020, Defendants Bigler and Perry filed their reply. (ECF 358.) On March 24, 2020,

Mayweather-Brown filed a sur-reply. (ECF 360.) Thus, the motions are now fully

briefed.

       Furthermore, Mayweather-Brown has filed a “Motion to Exclude Relivent (sic)

Evidence (on grounds of prejudice, confusion or waste of time) and Exclusion of

Character Evidence” which this court construes as a motion to strike. (ECF 359.) It is the

function of the court, with or without a motion to strike, to carefully review the



       1  Mayweather-Brown did not bring a Fourteenth Amendment conditions of confinement claim
against either Mathew or Yohn.

                                                2
evidence and to eliminate from consideration any argument, conclusions, and

assertions unsupported by the documented evidence of record. See, e.g., S.E.C. v. KPMG

LLP, 412 F. Supp. 2d 349, 392 (S.D.N.Y. 2006), superseded on other grounds as recognized in

S.E.C. v. Wey, 246 F. Supp. 3d 894 (S.D.N.Y. 2017); Sullivan v. Henry Smid Plumbing &

Heating Co., Inc., No. 04 C 5167, 05 C 2253, 2006 WL 980740, at *2 n.2 (N.D. Ill. Apr. 10,

2006); Tibbetts v. RadioShack Corp., No. 03 C 2249, 2004 WL 2203418, at *16 (N.D. Ill. Sept.

29, 2004); Rosado v. Taylor, 324 F. Supp. 2d 917, 920 n.1 (N.D. Ind. 2004). Mayweather-

Brown’s motion will be denied, but the court notes that, in ruling on the motion for

summary judgment, the court considers only relevant evidence that could be presented

in an admissible form at trial. See Fed. R. Civ. P. 56(c)(2); Woods v. City of Chicago, 234

F.3d 979, 988 (7th Cir. 2000). The court is able to sift through the evidence and to

consider each piece under the applicable federal rules; thus, there is no need to address

Mayweather-Brown’s motion to strike and it will be denied.



FACTS 2

        As a threshold matter, Mayweather-Brown’s response brief is deficient and does

not comply with Federal Rule of Civil Procedure 56 or the Local Rules of this Court. See

N.D. Ind. L.R. 56-1. In his response brief, Mayweather-Brown contends that there are

material facts that are genuinely disputed. In support of this proposition, Mayweather-




         2 The facts in the case have already been set forth in detail by this court in the earlier order

granting summary judgment on Mayweather-Brown’s medical claims. (ECF 299.) In this order, the facts
are limited to those directly relevant to the issue currently before the court.

                                                    3
Brown provides five numbered paragraphs under “Statement of Material Facts that are

in Genuine Dispute.” (ECF 352 at 4.) However, none of these paragraphs contain

citations to any evidence that supports his argument that there are materials facts that

are genuinely in dispute. (Id.) Mayweather-Brown cannot create issues of material fact

with statements that lack citations.

       Mayweather-Brown’s response brief also contains a second section titled, “Where

in Support of Plaintiff’s Response Brief in opposition to the Defendants’ Summary

Judgment, the Material Facts are as follows” which contain ten bullet-point paragraphs.

(ECF 352 at 4-5.) However, while some of these paragraphs are supported by citation to

evidence, and they have been considered to the extent that they are supported by

citations, the statements are largely irrelevant to any material issue. (Id. at 5.) Many of

the statements in his response brief are merely statements of times when he did not

have a mattress and his conclusion that he was deprived of adequate bedding. (Id. at 6-

11.) These legal conclusions are not admissible at trial, and therefore will not be

considered here. Liberles v. Cook County, 709 F.2d 1122, 1129 (7th Cir. 1983). He also

asserts that there is a material fact claiming that he was deprived of adequate heating.

(Id. at 6.) However, he cannot circumvent his deposition testimony by citing a self-

serving affidavit. Bank of Illinois v. Allied Signal Safety Restraint Sys., 75 F.3d 1162, 1168

(7th Cir. 1996) (“parties cannot thwart the purposes of Rule 56 by creating ‘sham’ issues

of fact with affidavits that contradict their prior depositions”).




                                                4
Parties

       Mayweather-Brown was a pretrial detainee at the Elkhart Jail from March 20,

2014, to June 6, 2014, when he was transferred to the Indiana Department of Correction

(“IDOC”). (ECF 212-2 at ¶ 5, 212-2 at 6-8, 42-55, 212-4 at 27:15-20.) He returned to the

Elkhart Jail on May 22, 2015, and remained there until January 21, 2016, when he was

again transferred to the IDOC. (Id.)

       Mayweather-Brown is proceeding against Lieutenant Bigler, Captain Perry, and

Yoder on his conditions of confinement claim. Bigler was employed by the Elkhart

County Sheriff’s Department (“Sheriff’s Department”) as a Sergeant, Lieutenant, and

Corrections Officer in the Corrections Division from February 2013 through October

2015. (ECF 212-1 at ¶¶ 2, 3, 316-1 at ¶ 3.) Perry was employed by the Sheriff’s

Department as the Captain of the Corrections Division throughout the time period

relevant to this case. (ECF 212-2 at ¶¶ 2, 3.)

       Yoder is a licensed clinical social worker and was employed by Correct Care

Solutions (“CCS”) at the Elkhart Jail during the relevant period. (ECF 212-7 at ¶¶ 2, 3.)

He assisted inmates who had acute mental health issues and worked with doctors who

developed treatment plans for inmates. (Id. at ¶ 4.)

Elkhart Jail

       The Elkhart Jail is a modern building that was completed in 2007. (ECF 316-1 at ¶

14, 316-2 at ¶ 8.) The temperature throughout the building, including the wards where

the inmates are housed, is maintained at about 71 to 72 degrees Fahrenheit. (ECF 316-2

at ¶ 8.) No cell in the Elkhart Jail has an individual thermostat. (ECF 316-1 at ¶ 14.) In


                                                 5
accordance with Indiana Code 11-12-4-2, IDOC is responsible for conducting annual

inspections of the Elkhart Jail. (ECF 316-2 at ¶ 9). A category of the inspection reports

pertains to the physical plant and includes the temperatures at the time of inspection.

(Id.) The reports from 2013 through 2017 show that the temperature in the Elkhart Jail

ranged from 71 to 73.3 degrees Fahrenheit, clothing and bedding were adequate for the

prevailing temperature, and suitable clothing and bedding were provided to the

inmates. (ECF 316-2 at ¶ 9, 316-2 at 8, 11, 23, 26, 38, 41, 53, 56, 68, 71.)

Suicide Watch Policy

        Pursuant to CCS policy, CCS staff and jail staff may initiate a suicide watch at

any time if a staff member is concerned that an inmate is at risk of engaging in self-

harming behavior. (ECF 316-1 at ¶ 4.) When an inmate is placed on suicide watch, there

may be restrictions placed on an inmate’s access to blankets, clothing, and bedding. (Id.

at ¶ 5.) For example, an inmate on suicide watch may be given a smock made of thick

padded material commonly referred to as a “suicide smock” instead of the standard

inmate uniform. (Id.) An inmate on suicide watch may also be given a mattress and

single blanket made of special tear-resistant material commonly referred to as a “suicide

blanket” instead of standard inmate bedding consisting of sheets and blankets. (Id.) All

decisions concerning bedding and clothing provided to inmates on suicide watch are

made by CCS staff. (Id. at ¶ 6.) Inmates on suicide watch are housed in a padded cell

with padding on the walls and floor. (Id. at ¶ 7.) The temperature inside a padded cell is

warmer than the temperature in a regular cell due to the insulated effect of the padding.

(Id.)


                                                6
Confinement at Elkhart Jail

       During the relevant period, Mayweather-Brown regularly threatened to commit

suicide, engaged in incidents involving suicide threats, attempted to harm himself on

multiple occasions, threatened medical and jail staff, and destroyed prison property.

       March 20, 2014 to June 6, 2014

       On the morning of March 20, 2014, Mayweather-Brown was booked into the

Elkhart Jail. (ECF 212-3 at 55.) Immediately upon his intake, he was referred to mental

health staff because he had made suicide threats to the police officers transporting him

to jail. (Id. at 53-54.) Dr. John Foster evaluated him and prescribed antidepressant and

antipsychotic medications. (Id. at 56.) Mayweather-Brown told medical staff that, “If I

go in a padded cell I will cause problems for everyone.” (Id. at 61.)

       At 2:00 p.m. that day, Mayweather-Brown became upset about his legal charges

and was taken to a classroom to walk around and calm down. (ECF 212-3 at 73.) At 2:21

p.m., he attempted to hang himself with a blanket and then complained of not being

able to feel his body from his neck down. (Id. at 76-77.) Jail officers, however, were able

to see there was slack in the blanket around his neck and he was moving his head on his

own. (Id.) At 3:30 p.m., Mayweather-Brown refused his medication, stating “Don’t give

me a f****** shot. That s*** better be court ordered. I ain’t taking s***.” (Id. at 68.) He was

extremely agitated and aggressive, and stated that he would “get every worker here.”

(Id.) At around 9:30 p.m., he tied a wire around his neck and threatened suicide. (Id. at

64.)




                                               7
       The next day, on March 21, 2014, at 9:40 a.m., Mayweather-Brown was evaluated

by mental health staff. (ECF 212-3 at 96.) They noted that he had attempted to kill

himself three times in the past twenty-four hours, verbalized intentions to drown

himself, threatened to bang his head on the floor until he injured himself, and injured

an officer by punching and biting him. (Id.) Mayweather-Brown also dismantled the

intercom system in his room and tied the wires from the intercom system around his

neck. (Id.)

       At 9:47 a.m., Mayweather-Brown refused to give his blanket and sleeping mat to

jail officers. (ECF 212-3 at 92.) He was verbally abusive and threatened jail officers. (Id.)

They deployed pepper spray to gain control of Mayweather-Brown and he was placed

in a restraint chair. (Id.) Once restrained, he stated that, after he was released from the

chair, he was going to “bang [his] head on the floor until [he had] a concussion.” (Id.)

He then threatened to “kill every officer.” (Id.) At 12:00 p.m., while he was still being

restrained, Mayweather-Brown threatened to drown himself by putting his head in the

toilet. (Id. at 88, 93, 95.) He continued to yell, threaten himself and threaten staff, and

refused to take his medications. (Id.)

       Yoder, a licensed clinical social worker at the jail, initially became aware of Mr.

Mayweather-Brown on March 21, 2014, when met with jail and medical staff. (ECF 212-

7 at ¶ 5.) Yoder consulted with Dr. Mathew, a psychiatrist at Oaklawn Hospital, to

request that Mayweather-Brown be admitted for inpatient psychiatric care. (Id. ¶ 6.) Dr.

Mathew refused to admit him because Oaklawn was not equipped to manage his

violent behavior. (Id.)

                                              8
       On March 24, 2014, at about 3:00 p.m., Mayweather-Brown put his face in the

toilet to drown himself. (ECF 212-3 at 123.) Later that afternoon, he was placed in the

restraint chair because he was picking paint chips off his cell wall. (Id.) The next day, on

March 25, 2014, at 9:40 a.m., he was observed putting a towel around his neck and was

placed in the restraint chair. (Id. at 132-34.) Mayweather-Brown then began yelling at

officers. (Id. at 139.) He was offered the chance to return to his cell but stated that, if he

was placed back in his cell, he would get paint chips off the wall to slit his throat. (Id. at

148.) At 6:10 p.m., Mayweather-Brown was released from the restraint chair and was

given a suicide smock and blanket. (Id. at 149.) However, because he refused to enter his

cell without a sleeping mat, he was placed back in the restraint chair. (Id.)

       On March 27, 2014, Yoder followed-up with Mayweather-Brown and noted that

his behavior had improved somewhat. (ECF 212-3 at 162.) Mayweather-Brown asked

that his suicide watch level be downgraded but Yoder refused to do so because there

were reports of Mayweather-Brown attempting to harm himself. (Id. at 162, 165.)

       The next day, on March 28, 2014, Mayweather-Brown was placed on a level-three

suicide watch. (ECF 212-3 at 171.) After learning he was not going to be bonded out

from jail by his family, he began screaming “I’m going to finish what I started, this is

going to be a long weekend.” (Id.)

       On March 29, 2014, at 9:30 p.m., Mayweather-Brown was observed ripping his

sleeping mat cover apart and telling officers that he was going to “slit his f****** wrist.”

(ECF 212-3 at 182.) He was put in the restraint chair briefly and then released back to his

cell when he agreed to take his medication. (Id.) Two days later, on March 31, 2014, an

                                               9
Elkhart Superior Court Judge authorized jail doctors to administer medication over

Mayweather-Brown’s objection due to his extreme behavior. (Id. at 185.) Mayweather-

Brown also made several gestures to harm himself by tying things around his neck. (Id.

at 187.)

        In April 2014, Mayweather-Brown continued to display suicidal and combative

behaviors. On April 1, 2014, he told officers that he would tear up a padded cell if he

were put in one and, after officers put him in a padded cell, he destroyed it. (ECF 212-3

at 201.) On April 10, 2014, Mayweather-Brown reported that he ingested multiple pills

and swallowed shampoo. (Id. at 233, 236.) On April 14, 2014, he became upset when

nursing staff crushed his medication into a cup without him being able to watch. (Id. at

254.) He cursed, yelled at, and threatened the nursing staff. (Id.) On April 29, 2014,

Mayweather-Brown became aggressive and combative with jail officers and was placed

in the restraint chair. (Id. at 299, 301.)

        The next day, on April 30, 2014, at 2:30 p.m., Mayweather-Brown said he was

going to harm himself and then proceeded to make cutting actions at his wrist with the

spoon. (ECF 212-3 at 311.) At 2:50 p.m., he yelled that he was going on a hunger and

water strike. (Id. at 309.) At 3:30 p.m., Mayweather-Brown threatened to bang his head

against a railing, saying “what are you going to do to stop me?” (Id. at 311.) He then

became violent with jail officers, made verbal threats, and began thrashing his body

around in the restraint chair. (Id at 310.) He also made suicidal statements to jail officers.

(Id. at 315.)




                                             10
        On May 1, 2014, Mayweather-Brown attempted to harm himself again. (ECF 212-

3 at 323.) Jail officers tried to place him in the restraint chair, but he became combative

and spit at them. (Id.) He grabbed the officers’ hands and tried to twist and break their

fingers. (Id.) Mayweather-Brown hit the officers with his knees and attempted to use his

head as a weapon. (Id.) After being placed in the restraint chair, he threated officers,

saying “I’m going to f*** you up! Stop touching me, I’ll kill you! You don’t have a soul.”

(Id. at 339.)

        The next day, on May 2, 2014, at 5:25 p.m., Mayweather-Brown refused to return

an ice pack he had been given for his neck and stated that “the officer over there pissed

me off so I’m not giving this back and [I am] going to eat it.” (ECF 212-3 at 342-44, 349.)

At 8:10 p.m., while a nurse examined him, he stated: “Nurse, look I am cutting myself.

Nurse, I am harming myself aren’t you going to do anything?” (Id. at 349.) At 9:00 p.m.,

a nurse observed Mayweather-Brown in his cell with a small metal object that he was

using to make small lacerations to his left arm. (Id. at 345-46.) He refused to give jail

officers the piece of metal and appeared agitated and combative. (Id.) At 11:00 p.m.,

Mayweather-Brown yelled at a jail officer stating: “I don’t like your face Goodwin, you

make me agitated.” (Id. at 345.)

        On May 3, 2014, at 1:25 a.m., CCS staff examined Mayweather-Brown because he

had been banging his head on the wall, had a headache, and was having blackouts.

(ECF 212-3 at 353.) At 4:12 a.m., he refused his breakfast and announced he was going

on a hunger strike. (Id.) He also made verbal threats against the medical and jail staff.

(Id. at 357-58.)

                                             11
       On May 9, 2014, Mayweather-Brown was placed on suicide watch because he

made suicidal statements, which he later denied. (ECF 212-3 at 375.) After being placed

on suicide watch, he engaged in a series of self-harming behaviors. (Id.)

       Several days later, on May 12, 2014, an inmate placed a call from the intercom

system in Mayweather-Brown’s cell to inform prison staff that someone was thinking of

suicide. (ECF 212-3 at 385.) Mayweather-Brown and his cellmate denied making the call

and both inmates were placed on suicide watch. (Id.)

       On May 17, 2014, Mayweather-Brown became agitated and verbally threatened

others. (ECF 212-3 at 401-02.) He stated that he “is suing all of medical and none of you

mother******* will have anything left when I’m done with ya.” (Id.) He began throwing

paper, tubes of toothpaste, and other items through the tray slot in his door. (Id.) He

also squirted water from the toilet using a glove and aimed at jail and medical staff, and

electronic equipment. (Id.)

       On May 18, 2014, Mayweather-Brown began flooding his cell and yelling “I will

hit my head against this wall until I’m put in the chair!” (ECF 212-3 at 413-14.) He then

yelled “I am going to make sure to stay in this chair until first shift! Ya’ll wanna learn

how to do what I do? This video will be on YouTube, take a lesson from me. I can tear

this place down! I already know how I’m gonna get outta this chair. Now I’m hydrated,

b******! It’s on! Cooley, you’re a b****.” (Id.) He continued yelling at jail and medical

staff as well as other inmates and broke a railing while in the restraint chair. (Id.)

       On May 20, 2014, at 10:15 a.m., Mayweather-Brown was briefly placed in the

restraint chair. (ECF 212-3 at 424.) He ripped his shirt and banged his head against the

                                              12
windows. (Id.) Mayweather-Brown also began cutting his wrist with a piece of a comb.

(Id. at 429.) At 11:00 a.m., he verbalized suicidal ideations to Yoder and jail staff, and he

was placed on suicide watch. (Id. at 426-27.) From 1:00 p.m. and 2:00 p.m., Mayweather-

Brown was making superficial cuts to his left arm using a piece of plaster he picked off

his cell wall. (Id. at 425.) He believed that he was being treated unfairly because he was

only allowed to have the safety smock and safety blanket in his cell with him. (Id.) He

admitted that he tore the smock before it was taken away from him. (Id.) Mayweather-

Brown also threw his lunch tray at the wall and urinated on the floor of his cell and then

requested a clean cell and blanket. (Id.) He was told he would need to refrain from

harming himself before he could have a blanket. (Id.) At 2:15 p.m., Mayweather-Brown

began making superficial cuts to his neck and stated that he wanted to bleed

everywhere. (Id. at 425, 428-29.) At 5:21 p.m., he called out for medical staff to clean his

wounds, but he would not surrender the paint chip to jail officers and continued to

scratch himself. (Id. at 432.)

       The next day, on May 21, 2014, at 6:20 p.m., Mayweather-Brown told a nurse that

if he was not triaged, he would stab himself in the neck. (ECF 212-3 at 438.) He was then

observed holding a broken plastic spoon in his hands. (Id.) Mayweather-Brown stated

that he was upset because his neck was sore since he did not get a mat to sleep on until

11 p.m. the night before. (Id.) Because a nurse was not available to immediately triage

him, he continued to scream and threatened to hurt himself. (Id.) Yoder then advised

jail officers to remove the plastic spoon from his cell and keep him on level-two suicide

watch. (Id.) At 7:30 p.m., he was observed holding pieces of ripped blanket that had

                                             13
been tied together. (Id. at 437.) He was persuaded to hand over the strings and ripped

blanket and admitted he behaved this way so that others would listen to him. (Id.)

       On June 22, 2014, Mayweather-Brown announced over the intercom that he

wanted to kill himself and he was subsequently placed on level-two suicide watch.

(ECF 212-3 at 469-70.)

       On July 1, 2014, Mayweather-Brown left the Elkhart Jail. (ECF 212-3 at 487, 499,

503.) He returned on July 18, 2014, but he left again on July 21, 2014. (Id.) Between May

2, 2015, and May 29, 2015, he was in and out of the Elkhart Jail. (Id.)

       May 29, 2015 to January 21, 2016

       On May 29, 2015, Mayweather-Brown was placed in the restraint chair from 6:30

p.m. to 7:47 p.m. because he had an altercation in the housing pods. (ECF 212-3 at 518,

521.) The next day, on May 30, 2015, he advised jail officers that he was having suicidal

thoughts. (Id. at 531.) Yoder placed Mayweather-Brown on suicide watch. (Id.)

       Between June 1, 2015, and June 26, 2015, Mayweather-Brown was periodically in

and out of the Elkhart Jail. (ECF 212-3 at 541.)

       During June 2015, Yoder met with Mayweather while he was on suicide watch.

(ECF 212-3 at 547, 565, 594.) Yoder noted that he made veiled suicide threats after he

was sent to segregation for being written-up. (Id. at 547.) Mayweather-Brown was also

angry about how he was being treated. (Id. at 565.)

       On June 26, 2015, Mayweather-Brown expressed his irritation about his security

placement. (ECF 212-3 at 598.) He implied that he would “go off” if things did not go

his way and he would need the restraint chair. (Id.)


                                             14
       On June 30, 2015, Dr. Joshua Mathew 3, a psychiatrist, conducted a psychiatric

evaluation of Mayweather-Brown. (ECF 212-3 at 599-601.) He noted that Mayweather-

Brown had a history of extreme attention-seeking behavior, manipulating others by

threatening self-harm, and uncontrollable behavior. (Id.) Mayweather-Brown told Dr.

Mathew that he was justified in acting out. (Id. at 599.) Dr. Mathew documented his

antisocial personality and impulse control disorders. (Id.)

       At 7:40 p.m. on the same day, Mayweather-Brown told a nurse and jail officers

that he wanted to hurt himself. (ECF 212-3 at 603.) The nurse asked him to repeat

himself and he screamed at her because he had already stated he would hurt himself

and did not want to say it again. (Id.) The nurse asked him again if he was going to hurt

himself and he responded, “take it however you want.” (Id.) Mayweather-Brown then

stated, “you had better get mental health here because they are fixing to see how I can

really act and by the end of the night I will be in the restraint chair and nobody will be

safe tonight.” (Id.) Yoder was consulted and recommended that he be placed on level-

three suicide watch. (Id.) Mayweather-Brown responded by stating “the only way you

will move me is with force.” (Id.) He later made suicidal threats and superficial cuts to

his wrists with a spoon. (Id. at 610, 613-14.)

       On July 1, 2015, Mayweather-Brown was agitated and yelling that he was going

to sue jail and medical staff. (ECF 212-3 at 614.) He stated that he was suicidal earlier




         3 Dr. Mathew previously worked at Oaklawn Hospital and denied Mayweather-Brown

admission because of his aggressive behavior. But by June 2015, Dr. Mathew was working at the Elkhart
Jail and employed by Correct Care Solutions. (ECF 215-5 at ¶¶ 3, 5.)

                                                  15
and should have been moved. (Id.) However, jail officers did not move him because he

attempted to fight with them. (Id.)

       A week later, on July 8, 2015, Mayweather-Brown expressed suicidal ideation

because he was angry about his housing placement. (ECF 212-3 at 622.) After being

placed on a level-three suicide watch, he told Yoder: “When I’m pissed I might say

something. I’m not going to hurt myself.” (Id. at 624.)

       On July 10, 2015, at 6:00 p.m., Mayweather-Brown yelled to a nurse that he was

going to hang himself and then placed a piece of fabric against his throat. (ECF 212-3 at

626.) He was irrational, yelling obscenities, and inconsolable. (Id.) Mayweather-Brown

then assaulted two jail officers and was placed on level-three suicide watch. (Id.)

       Two days later, on July 12, 2015, Mayweather-Brown was angry because he was

given ground chicken instead of chicken nuggets, refused his lunch tray, and asked to

be given a new tray. (ECF 212-3 at 630.) He covered the inside of his cell window with

paper. (Id.) On July 13, 2015, Mayweather-Brown made suicidal threats to jail officers

and remained on suicide watch. (Id. at 632.)

       On July 19, 2015, at 9:30 a.m., Mayweather-Brown stated that he would hang

himself because his television was not turned on and was placed on level-three suicide

watch. (ECF 212-3 at 643.) Jail officers escorted him to the medical unit where he told

staff that they were not doing their jobs and threatened to file a lawsuit. (Id. at 645.) He

became aggressive and jail officers escorted him to the booking unit. (Id.)

       At 9:50 a.m. that day, Mayweather-Brown was placed in the restraint chair. (ECF

212-3 at 645-46.) A nurse then attempted to check his feet, but he responded “you better

                                             16
not touch me you fat f****** nasty a** b****, you try to take my socks and you will have

to do a use of force. You better not touch me. Quit provoking me.” (Id. at 649.) By 10:00

a.m., Mayweather-Brown was able to get out of the shoulder restraints of the restraint

chair and stated, “I told you I’d be out of them in [three] minutes.” (Id.) He continued

yelling and threatening jail officers, but they managed to place him back in the shoulder

restraints. (Id.) At 10:30 a.m., Mayweather-Brown continued to be verbally aggressive

and called a jail officer a “f****** idiot.” (Id. at 650.) He told jail officers that he had a

right to put his hands on them if he felt threatened. (Id.)

       On July 22, 2015, Mayweather-Brown was placed in the restraint chair because of

his aggressive behavior and verbal threats. (ECF 212-3 at 660.) He told one jail officer

that “I’ve already got [ten] lawsuits goin’ against you.” (Id.) Yoder met with him on

suicide watch and noted that, given his persistent pattern of hostility, Dr. Mathew

would need to evaluate whether he could be released from suicide watch. (Id. at 663.)

       The next day, on July 23, 2015, Dr. Mathew met with Mayweather-Brown. (ECF

212-3 at 667). He recommended that Mayweather-Brown be housed separately—and

not with his peers—because of the risk of conflict. (Id. at 672.) Dr. Matthew noted that

there was no environment that would be completely safe for him and he was insistent

on harming himself and blaming jail officers. (Id.) He did not believe that a restraint

chair or padded cell would be any safer than his current cell, but physical intervention

from jail officers increased the risk of harm to Mayweather-Brown and the jail staff. (Id.)

Dr. Mathew recommended a hands-off approach for treating Mayweather-Brown. (Id.)




                                                17
        That same day, Dr. Mathew met with Perry to establish a hands-off approach to

manage Mayweather-Brown for his own safety, and for the safety of jail officers and

healthcare staff. (ECF 212-5 at ¶ 11.) Dr. Mathew decided on this hands-off approach by

analyzing his past behavior and determining that his behavior escalated when medical

and jail staff tried to intervene or tried to control his environment. (Id.) Dr. Mathew

determined that a hands-off approach was best because he thought it would be the best

way to prevent Mayweather-Brown from attempting to harm himself or harming

others. (Id.)

        At 11:42 a.m. on July 23, 2015, Mayweather-Brown threatened to start “hitting his

head on the wall.” (ECF 212-3 at 665-66.) Jail officers were able to observe his behavior

through the camera in his cell and saw him cover the window of his cell with paper and

his sleeping mat. (Id.)

        On July 24, 2015, at 12:15 p.m., Mayweather-Brown broke the light fixture in his

cell, held up a piece of glass, and stated to a nurse “I’m going to swallow this.” (ECF

212-3 at 689-90.) He was moved to another cell for his own safety. (Id.) At 3:50 p.m., jail

officers were told he had swallowed glass, but one officer told the nursing staff to

disregard the alleged incident because he did not have any glass in his cell. (Id. at 689.)

        Several days later, on July 26, 2015, Mayweather-Brown told Nurse Elizabeth

Rodriguez, “Don’t come near me, I will spray you, I will spray anyone that comes near

me!” (ECF 212-3 at 692.) She observed him waving a plastic container with urine. (Id.)

Nurse Rodriguez later saw Mayweather-Brown throw a cup of urine at a jail officer.

(Id.)

                                             18
       On August 5, 2015, Mayweather-Brown made four cuts to his right forearm with

glass he found in his cell. (ECF 212-3 at 714.) While a nurse cleaned and bandaged his

arm, he stated, “pretty soon, it’s gonna be my neck.” (Id.) Mayweather-Brown was then

placed on suicide watch. (Id. at 712-15.)

       Next, on August 10, 2015, at 12:10 p.m., Mayweather-Brown had something tied

around his neck. (ECF 212-3 at 726.) When jail officers entered the cell, he was holding a

piece of fabric from his mattress cover. (Id.) Mayweather-Brown stated that he was

angry because he did not have a haircut and had not had access to the law library. (Id.)

He placed the strip of fabric around his neck and refused to give the strip of fabric to jail

staff. (Id.) At 3:10 p.m., Mayweather-Brown reported that he had cut himself with glass.

(Id. at 728.) A nurse arrived and cleaned and bandaged two to three of his superficial

abrasions on his inner left wrist. (Id.) He would not surrender the piece of glass he used

to harm himself. (Id.)

       On August 14, 2014, Mayweather-Brown ripped off the top of his uniform and

stated he was going to hang himself. (ECF 212-3 at 736.) He was upset because he did

not get his allotted time in the law library that day. (Id.) He was later placed on level-

three suicide watch. (Id.)

       About two weeks later, on September 1, 2015, Mayweather-Brown assaulted a jail

officer by knocking him to the ground and gaining control of his taser. (ECF 212-3 at

776-77.) After he was returned to his cell, he began belligerently kicking and pounding

on the door of his cell. (Id.) On September 15, 2015, he told jail officers that he was going




                                             19
to hang himself because he wanted to be out of his cell more often and at different times

of the day. (Id. at 802.)

       On October 8, 2015, after being given his evening medication, Mayweather-

Brown walked to the back of his cell, threatened a jail officer, and stated “[c]ome get

them, I’m not taking them.” (ECF 212-3 at 865.) Several days later, he hit his head on his

bunk. (Id. at 878-79.) In late October, Mayweather-Brown was observed holding a piece

of torn cloth in his hands and announced that he intended to kill himself. (Id. at 895.)

Later that day, he stated he was busy trying to hang himself. (Id. at 899.) He covered the

window and camera in his cell. (Id.)

       On October 28, 2015, in mid-afternoon, Mayweather-Brown was able to break out

of the restraint chair multiple times. (ECF 212-3 at 905, 914, 919.) He had also made two

superficial cuts to his inner left wrist, was verbally threatening, and declined medical

attention. (Id. at 920.) Later that evening, Mayweather-Brown tied a rag around his arm

to make the veins pop out and made a cut to his wrist with a paper clip. (Id. at 917.)

       Next, on October 29, 2015, at 2:30 p.m., Mayweather-Brown was attempting to

hurt his wrist using the sink. (ECF 212-3 at 903.) He refused medical treatment for the

wound on his left wrist, stating “I’m gonna call you when it’s bad enough.” (Id. at 925.)

At 2:45 p.m., Mayweather-Brown told the medical staff that he was bleeding, and the

nurse observed a small, superficial laceration to his inner left wrist. (Id. at 903.) He was

then placed on suicide watch. (Id. at 927-928, 930.)

       On October 30, 2015, Dr. Mathew met with Mayweather-Brown due to his

escalating behavior. (ECF 212-3 at 934-36.) Because he had more restrictions, his threats

                                             20
of suicide and self- harm had escalated. (Id. at 934.) Mayweather-Brown had also been

placed in the restraint chair a few times, but he had chewed his way out. (Id.)

        On October 31, 2015, at 1:00 p.m., Mayweather-Brown attempted to hang himself

on the bar next to his toilet. (ECF 212-3 at 948.) Jail officers discovered him and tore

away the cloth that he had tied around his neck. (Id.) His belongings and clothing were

confiscated for his safety, which caused him to become irate. (Id.) At 4:20 p.m., he was

placed in the restraint chair after making numerous attempts at hurting himself. (Id. at

944, 946, 953.) Mayweather-Brown stated he intended to stay in the restraint chair for

several days. (Id. at 953.)

        On November 2, 2015, at 9:00 a.m., jail officers contacted the nursing staff and

reported that Mayweather-Brown had eaten a tube of tooth paste because “it was the

right thing to do.” (ECF 212-3 at 975.) At 9:24 a.m., a nurse observed him in his cell

eating another tube of toothpaste. (Id. at 978.)

        The next day, on November 3, 2015, Mayweather-Brown made a superficial cut

to his wrist with a small piece of plastic. (ECF 212-3 at 993.) The nurse observed the cut

to be superficial and only slightly bleeding. (Id.)

        On January 4, 2016, Mayweather-Brown was involved in a physical altercation

with jail officers during which he scratched and spit at them. (ECF 212-3 at 1128, 1130.)

After the altercation, he made suicidal statements. (Id. at 1128.) Several weeks later, on

January 21, 2016, Mayweather-Brown was transferred to an IDOC facility. (ECF 212-2 at

¶ 5.)




                                             21
STANDARD OF REVIEW

       Pursuant to Fed. R. Civ. P. 56(a), summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” The party seeking summary judgment “bears

the initial responsibility of informing the district court of the basis for its motion and

identifying” the evidence which “demonstrate[s] the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Substantive law

determines which facts are material; that is, which facts might affect the outcome of the

suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

party asserting that a fact cannot be or is genuinely disputed must support the assertion

by “citing to particular parts of materials in the record” or show “that the materials

cited do not establish the absence or presence of a genuine dispute, or that an adverse

party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

       In ruling on a motion for summary judgment, the court must view all facts in the

light most favorable to the nonmoving party. Anderson, 477 U.S. at 255. The court will

not “make credibility determinations, weigh the evidence, or decide which inferences to

draw from the facts; these are jobs for a factfinder.” Payne v. Pauley, 337 F.3d 767, 770

(7th Cir. 2003). Summary judgment is not a substitute for a trial on the merits or a

vehicle for resolving factual disputes. Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920

(7th Cir. 1994). Instead, the court’s sole task in ruling on a motion for summary

judgment is “to decide, based on the evidence of record, whether there is any material




                                             22
dispute of fact that requires a trial.” Payne, 337 F.3d at 770. If a reasonable fact finder

could find in favor of the nonmoving party, summary judgment may not be granted. Id.

Nevertheless, a party opposing summary judgment may not rely on allegations or

denials in his or her own pleading, but rather must “marshal and present the court with

the evidence she contends will prove her case.” Goodman v. Nat'l Sec. Agency, Inc., 621

F.3d 651, 654 (7th Cir. 2010).



ANALYSIS

       The Defendants move for summary judgment asserting they are entitled to

judgment as a matter of law because there are no genuine issues of material fact as to

Mayweather-Brown’s Fourteenth Amendment conditions of confinement claim. (ECF

306, 314.) In this regard, the Defendants argue that the undisputed evidence in this case

establishes that they took reasonable steps to prevent Mayweather-Brown from

harming himself and others by removing his clothing and bedding when he either

made suicidal threats or engaged in actual suicidal acts. (ECF 307, 315.) They explain

that these items were only confiscated when he was using them for these purposes and

Mayweather-Brown was provided with a suicide blanket during non-sleeping hours,

and his mattress and blanket were only removed during non-sleeping hours. (Id.)

Furthermore, Mayweather-Brown never complained to any of the Defendants about the

temperature in his cell being too cold. (Id.)

       In opposing summary judgment, Mayweather-Brown asserts that the Defendants

failed to provide him with appropriate conditions of confinement, including adequate

                                                23
clothing, bedding, and heat in violation of his Fourteenth Amendment rights. (ECF 352

at 1-2.) In this regard, he states that the Defendants deprived him of a mattress for up to

16 to 18 hours a day and he was deprived of a mattress for weeks and months at a time.

(Id. at 1.) Mayweather-Brown further claims that the Defendants deprived him of

clothing and bedding in a cell that was not suitable to house a naked detainee who

stood, sat, and laid down on a concrete floor and metal bed for hours, days, and even

weeks. (Id.) Thus, according to Mayweather-Brown, he is not challenging his conditions

of confinement with respect to his mental health status or “psychiatric state of mind”

but rather the Defendants’ “deprivation of [his] civilized measures of life’s necessities”

which constitute a “form of punishment for [his] behaviors that custody deemed

unacceptable.” (Id.)

       As a pretrial detainee, Mayweather-Brown’s constitutional rights are derived

from the Fourteenth Amendment’s Due Process Clause. Burton v. Downey, 805 F.3d 776,

784 (7th Cir. 2015). “[T]he Fourteenth Amendment’s Due Process Clause prohibits

holding pretrial detainees in conditions that ‘amount to punishment.’” Id. (quoting Bell

v. Wolfish, 441 U.S. 520, 535 (1979)). “A pretrial condition can amount to punishment in

two ways: first, if it is ‘imposed for the purpose of punishment,’ or second, if the

condition ‘is not reasonably related to a legitimate goal—if it is arbitrary or

purposeless—a court permissibly may infer that the purpose of the government action

is punishment.’” Id. (quoting Bell, 441 U.S. at 538–39). A pretrial detainee states a valid

Fourteenth Amendment claim by alleging that (1) the defendants “acted purposefully,

knowingly, or perhaps even recklessly,” and (2) the defendants’ conduct was

                                             24
objectively unreasonable. Miranda v. Cty. of Lake, 900 F.3d 335, 353–54 (7th Cir. 2018)

(citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472-74 (2015); see also Hardeman v.

Curran, 933 F.3d 816, 823 (7th Cir. 2019) (extending Kingsley’s objective inquiry to all

Fourteenth Amendment conditions-of-confinement claims brought by pretrial

detainees).

       Stephanie Bigler and John Perry

       Turning to the merits of the case, the record establishes that the actions taken by

Defendants Bigler and Perry to protect Mayweather-Brown from committing suicide

and engaging in acts of self-harm were objectively reasonable and related to a legitimate

non-punitive governmental purpose. Hardeman, 933 F.3d at 822. (reasonable actions are

rationally related to a legitimate non-punitive governmental purpose and are not

excessive in relation to that purpose.) As courts have recognized, conditions of

confinement cannot be analyzed in a vacuum; rather conditions of confinement must be

analyzed in regard to the inmate’s own behavior. As stated by the court in Bowers v.

Pollard, 602 F. Supp. 2d 977 (E.D. Wis. 2009):

       [W]hen a prison is facing a recalcitrant and uncontrollable inmate, it has a
       freer hand to take steps to impose discipline and ensure the inmate’s own
       safety without running afoul of the Eighth Amendment. What may be
       considered cruel and unusual in one case may be acceptable in another, so
       long as the conditions imposed have some legitimate coercive and
       penological purpose and are linked to correcting the behavior in question.

Id. at 989. While this case is governed by the Fourteenth Amendment, the same

principles apply.




                                             25
       In this case it is undisputed that Mayweather-Brown was an uncontrollable

inmate—his anger and actions were unmanageable. (ECF 299 at 10, 212-3 at 171). He

regularly engaged in incidents involving suicide threats, attempted self-harm, threats

directed towards jail and medical staff, aggressive physical behavior towards jail and

medical staff, assaults on jail staff, and destruction of property. (ECF 299 at 4-54, 316 at

8-17.) However, the jail and medical staff had to manage Mayweather-Brown’s behavior

while they were attempting to treat him. They had a duty to protect him from himself

and to take reasonable steps to ensure that he did not harm others. The record shows

that this was a difficult task. In fact, Yoder, one of Mayweather-Brown’s health care

workers at the Elkhart Jail stated that Mayweather-Brown “had been one of the most

difficult inmates to treat.” (ECF 299 at 68, ECF 212-7 at ¶ 59). Dr. Mathew assessed him

as having extreme attention-seeking behavior, manipulating others by threatening self-

harm, and having uncontrollable behavior. (ECF 299 at 28.) Others assessed him as

being narcissistic, anti-social, and someone who made everyone miserable if he did not

get what he wanted. (Id. at 23.) In addition, a local psychiatric hospital refused to admit

Mayweather-Brown because the hospital was not equipped to manage his violent

behavior. (ECF 299 at 6, ECF 212-7 at ¶ 6.)

       While Mayweather-Brown argues that he was denied constitutionally adequate

conditions of confinement, including adequate clothing, bedding, and heat as a form of

punishment, he has produced no evidence that Bigler and Perry were motivated by a

desire to punish him, and he fails to acknowledge the rationale for why he was denied

these items. These items were confiscated from him to manage his violent behavior. The

                                              26
record demonstrates that the actions of Bigler and Perry concerning Mayweather-

Brown’s bedding and clothing were not conducted separate and apart from the actions

taken by the medical staff to manage his behavior and treat him. Rather, the actions of

Bigler and Perry concerning his bedding and clothing were done in conjunction with

the medical staff to implement decisions made by healthcare professionals. Thus, there

is a reasonable connection between Mayweather-Brown’s conduct and the response to

his conduct by Bigler and Perry because the conditions of confinement relative to his

bedding and clothing were put in place solely to prevent him from self-harming. (ECF

316-1 at ¶ 13.)

       Although an Eighth Amendment case, Gillis v. Litscher, 468 F. 3d 488 (7th Cir.

2006) is instructive. In Gillis, an inmate who committed a minor rule infraction by not

sleeping with his head toward the front of the cell was placed on a Behavioral

Modification Program (“BMP”). As a result of being placed on the BMP, the inmate was

deprived of clothing, bedding, human contact, and even toilet paper. The court decided

that summary judgment for the defendants on the Eighth Amendment claim was not

proper. Significantly, there was no evidence that the BMP was anything but a form of

punishment for the rule infraction. In this regard the court opined:

       The BMP is . . . not simply a natural consequence “automatically” growing
       out of a rule infraction. It is much more elaborate. An inmate who refuses
       to put on his trousers can correct his situation immediately by putting
       them on. In contrast, defendants did not simply take Gillis’s blanket away
       until he conformed with the rule. Once he received notice that he was to
       be put in the BMP, he had to complete the whole program; he couldn’t
       make it stop.

Id. at 494-95.


                                            27
       However, this case is different from the Gillis case. Bigler and Perry along with

the medical staff did not simply place Mayweather-Brown on a strict regimen for a set

period of time because of a minor rule infraction. Rather, as discussed, the record before

the court demonstrates that Bigler and Perry, working in conjunction with the medical

staff, continually tried different strategies to manage Mayweather-Brown’s behavior

and to prevent him from harming himself and others.

       Bigler and Perry also worked to find a way to provide clothing and bedding to

Mayweather-Brown. The record indicates that Bigler and Perry as well as the medical

staff made every attempt to allow him to have the same items issued to other inmates.

However, Mayweather-Brown made numerous attempts to use his bedding and

clothing to harm himself. (ECF 299 at 66.) In fact, “Mayweather-Brown would use any

item, including suicide smocks, suicide blankets, mattresses, and even paint chips to

threaten to harm himself in order to provoke a response.” (Id.) Dr. Mathew, in

conjunction with other doctors treating Mayweather-Brown, agreed that his treatment

plan would include taking items out of his cell since he used anything that he could

find to harm himself. (ECF 299 at 50, 212-3 at 1003.) His treatment plan was designed to

keep him safe, manage his volatile behavior, and minimize his chances of seriously

hurting himself or others. (ECF 299 at 65.)

       During the relevant time period, the record shows that Mayweather-Brown was

housed in different places at the Elkhart Jail in an effort to find a place where he could

stay and not harm himself or others. For large periods of time, he was on suicide watch

and housed in either the medical unit or the booking ward. (ECF 316-1 at ¶ 8.) When he

                                              28
was on suicide watch, he would regularly tear up his suicide smock, suicide blanket,

and mattress. (Id. at ¶ 9.) He also tore the padding off the cell’s walls and floor. (Id.)

When he was not on suicide watch, he was housed in the general population cells and

given the standard prison uniform and bedding. (Id. at ¶ 10.) On more than one

occasion when Mayweather-Brown was in a regular cell, he would tear wires out of the

wall and remove paint chips from the wall in an attempt to retrieve items to self-harm.

(Id. at ¶ 11.)

          Furthermore, when Mayweather-Brown was on suicide watch, consistent with

suicide watch procedures, his mattress and blanket were removed from his cell during

non-sleeping hours. (ECF 212-1 at ¶ 13, 212-1 at 9, 212-2 at ¶ 8.) A mattress and blanket

were always returned to Mayweather-Brown’s cell during sleeping hours. 4 (ECF 212-1

at ¶ 13, 212-1 at 9, 212-2 at ¶ 8, 212-4 at 11-12, 316-1 at ¶ 12.) Furthermore, contrary to

his contention, neither Bigler nor Perry ever issued an order to deny Mayweather-

Brown “a mattress for 18 hours a day.” (ECF 212-1 at ¶ 13, 212-1 at 9, 212-2 at ¶ 8, 212-4

at 26.)

          Because Mayweather-Brown attempted to damage every cell in which he was

placed, a special cell was prepared for him in booking with added protections in an

attempt to prevent him from self-harming. (ECF 316-1 at ¶ 12.) This special cell did not

have padding on the walls or floors because Mayweather-Brown had damaged the


4 On March 20, 2014, when Mayweather-Brown entered Elkhart Jail, a video recording was made to
document that he had a suicide blanket as well as the type of mattress he was given to use during
sleeping hours. (ECF 316-1 at ¶ 15.)




                                                  29
padding and wood floors under the padding in the cells in which he was previously

housed. (Id.) Special plating was also placed on the walls to prevent him from tearing

out the wiring and removing paint chips. (Id.) Whenever Mayweather-Brown was on

suicide watch and held in a cell that did not have padding on the floor, he was given a

suicide blanket and a mattress during sleeping hours. (Id.)

      The Court of Appeals for the Seventh Circuit’s opinion in Bowers v. Pollard, 345

Fed. Appx. 191 (7th Cir. 2009) is instructive here. David Bowers sued the Green Bay

Correctional Institution claiming that his conditions of confinement violated his Eighth

Amendment right to be free from cruel and unusual punishment and his Fourteenth

Amendment right to due process. Id. at 193. After a history of self-harming behavior at

another institution, Bowers was transferred to Green Bay and placed on observation

status. Id. Bowers was loud and defiant claiming that the staff would have to “deal

with” him. Id. Bowers was released from observation and placed on a behavioral action

plan (“BAP”). Id.

      Under the BAP, Bowers’s property and privileges were restricted. 345 Fed. Appx.

at 193. Bowers was given bagged meals and a “seg-smock.” Id. He was a recalcitrant

and manipulative inmate, promising to inflict self-harm in the future if not given the

property he demanded. Id. at 194. Bowers repeatedly inserted random objects into his

penis, including toenail clippings, orange peels, bits of his mattress, cardboard from

milk cartons, a ball-point-pen insert, a bandage, and pieces of metal from a dismantled

sprinkler head. Id. He also banged his head against the cell wall. Id. Bowers’ BAP was




                                            30
reevaluated at least 21 times over an eight-month period. Id. His property and

privileges were restored although usually only temporarily. Id.

       The Seventh Circuit found that there was no evidence that any of the conditions

of the BAP, such as the denial of a mattress in response to Bowers’s attempts to use it

for self-harm, posed an unusual hardship. 345 Fed. Appx. at 196. The court reasoned

that the restrictions imposed on Bowers were non-punitive and designed instead to

prevent him from harming himself or others. Id. at 196-97.

       While this case is governed by the Fourteenth Amendment rather than the

Eighth Amendment, the principles of Bowers remain applicable. The restrictions placed

on Mayweather-Brown by Bigler and Perry were not punitive but were designed to

prevent Mayweather from harming himself and others. The undisputed facts

demonstrate that Bigler and Perry only took such action as they deemed necessary to

assist the medical staff in managing Mayweather-Brown’s violent behavior. Here, there

is no evidence that Bigler and Perry arbitrarily deprived Mayweather-Brown of

necessary clothing and bedding.

       To the extent Mayweather-Brown claims that he was subjected to constitutionally

inadequate conditions because his cell was cold, his contention is not supported by the

record. First, he never complained to Bigler or Perry about the temperature in his cell.

(ECF 212-1 at ¶ 14, 212-2 at ¶ 14, 316-1 at ¶ 14.) Secondly, his medical and jail records do

not indicate that he ever complained about cold conditions in his cell. Thirdly, jail

inspection records from 2013 through 2017 show that the temperature in the Elkhart Jail

ranged from 71 to 73.3 degrees Fahrenheit, clothing and bedding were adequate for the

                                            31
prevailing temperature, and suitable clothing and bedding were provided to the

inmates. (ECF 316-2 at ¶ 9.) Fourthly, Mayweather-Brown never filed a grievance

complaining that he was cold and admitted that the temperature of his cell was “upper

60’s, lower 70’s.” (ECF 212-4 at 59-61.) In fact, the only statement Mayweather-Brown

made about the temperature in his cell was that it was too warm. (ECF 212-2 at 59.)

       Given Bigler’s and Perry’s role in managing and monitoring Mayweather-Brown

during his confinement at the Elkhart Jail, no reasonable fact finder could find that their

actions were objectively unreasonable and not rationally related to a legitimate, non-

punitive governmental objective. Therefore, they did not violate Mayweather-Brown’s

Fourteenth Amendment rights by withholding clothing and bedding during those

periods when he engaged in acts of self-harm and acted violently toward medical and

jail staff. Furthermore, there is no evidence that his cell temperature was anything other

than adequate. Therefore, there is no evidence for the court to conclude that Bigler’s and

Perry’s conduct was objectively unreasonable given the facts in this case.

       Gary Yoder

       The record in this case further establishes that the actions taken by Defendant

Yoder in managing and monitoring Mayweather-Brown’s violent behavior were also

objectively reasonable and related to a legitimate non-punitive governmental purpose.

Yoder’s role in confiscating Mayweather-Brown’s blanket, mattress, and clothing was

reasonable because these items were only taken from Mayweather-Brown when he used

them to threaten suicide, or to commit self-harm. In other words, Yoder denied him




                                            32
access to his blanket, mattress, and clothing only when it was necessary to prevent him

from hurting himself.

       The record in this case establishes that Yoder as well as medical and jail staff

acted reasonably to ensure Mayweather-Brown’s safety when he was combative and

dangerous. For example, on March 24, 2014, after Mayweather-Brown was released

from his restraint chair, his clothes were removed from his cell, and he was given a

suicide smock and suicide blanket. (ECF 212-7 at ¶ 10.) On May 19, 2014, Mayweather-

Brown’s suicide smock was taken from him after he tore up the smock for use in self-

harming behavior. (ECF 212-3 at 425.) He was also denied a blanket and was told that

he would need to refrain from harming himself before he would be given a blanket. (Id.)

On May 21, 2014, after Mayweather-Brown was observed holding pieces of a ripped

blanket that he had tied together to use to attempt to hang himself, the blanket was

removed from his cell to prevent him from self-harm. (Id. at 437.) On May 22, 2014, he

was not allowed to have a mattress because he had used a number of items in his cell to

attempt to harm himself. (ECF 212-7 at ¶ 21.) On August 10, 2015, Mayweather-Brown

was observed sitting under a blanket with a piece of fabric from his mattress cover tied

around his neck. (ECF 212-3 at 726.) On October 31, 2015, Mayweather-Brown’s

belongings and clothes were removed from his cell after he attempted to hang himself

in his cell. (ECF 212-7 at ¶ 39.) However, despite Mayweather-Brown’s multiple

attempts at self-harm, his blanket, bedding, and mattress were returned to him when he

no longer posed a threat to himself. (ECF 307-1 at ¶ 6.)




                                            33
       Furthermore, in his role as a licensed clinical social worker, Yoder was not

responsible for controlling the physical conditions of the Elkhart Jail, including the

temperature in the jail. (ECF 307-1 at ¶ 4.) Yoder never documented any complaints

from Mayweather-Brown about being cold. (Id.) As discussed supra, Mayweather-

Brown never filed a grievance complaining that he was cold and admitted that the

temperature of his cell was “upper 60’s, lower 70’s.” (ECF 212-4 at 59-61.) In fact, the

only statement Mayweather-Brown made about the temperature in his cell was that if

was too warm. (ECF 212-2 at 59.)

       In sum, Yoder acted to prevent Mayweather-Brown from harming himself and

frequently met with him, sometimes as often as every hour, to assist with his acute

mental crises. His decision to remove his blanket, mattress, and clothing from his cell

was not punishment but an effort to stop Mayweather-Brown from using these items to

harm himself. Thus, this temporary deprivation of bedding, blankets, and clothing was

the only way to ensure Mayweather-Brown’s safety. Furthermore, as stated supra, there

is no evidence to suggest that his cell temperature was anything other than adequate.

Therefore, there is no evidence for the court to conclude that Yoder’s conduct was

objectively unreasonable given the facts in this case.

       In conclusion, the Defendants’ motions for summary judgment are granted as to

Mayweather-Brown’s claim that he was denied constitutionally adequate conditions of

confinement, including adequate clothing, bedding, and heat while housed at the

Elkhart Jail in violation of the Fourteenth Amendment.




                                            34
        Therefore, the court:

        (1) DENIES Quintin J. Mayweather-Brown’s “Motion to Exclude Relivent (sic)

Evidence (on grounds of prejudice, confusion or waste of time) and Exclusion of

Character Evidence” (ECF 359);

        (2) GRANTS summary judgment in favor of Gary Yoder (ECF 306);

        (3) GRANTS summary judgment in favor of Steffany Bigler and John Perry (ECF

314);

        (4) DISMISSES the case with prejudice; and

        (5) DIRECTS the clerk to close this case.

        SO ORDERED on March 30, 2020

                                                        /s/JON E. DEGUILIO
                                                    JUDGE
                                                    UNITED STATES DISTRICT COURT




                                             35
